index no attention ein dear cc dom it a 9-plr-118027-98 nov this is in reference to a request filed on behalf of xx the partnership requesting permission to revoke its election under sec_460 a the percentage of completion with respect to its manufacturing contracts for the taxable_year beginning january of change_of the internal_revenue_code for determining year the partnership is engaged in the business of contracting with the u s government for a project involving y information furnished indicates that the partnership files its return on a calendar_year basis and employs an accrual_method of accounting the the partnership represents that its manufacturing contracts the partnership elected under sec_460 a are long-term_contracts as defined under sec_460 partnership reports income and expenses from its manufacturing contracts on the percentage_of_completion_method as required by sec_460 and as modified by subsection sec_460 that simplified_cost-to-cost_method for determining the percentage of completion for a particular contract as taxable_year partnership will use the method of comparing the costs incurred with respect to such contract with the estimated total contract costs as provided in if consent is granted to revoke the election the of the end of the sec_460 a is stated the the it co yc based on the facts presented and the representations made permission is hereby granted the partnership to revoke its election under b a effective january contracts entered into on or after january accounted for under the cost to cost method in accordance with sec_460 with cost determined under sec_460 a will be any this ruling should not be construed as a ruling that the partnership's method of determining income from its long-term_contracts is sec_460 as this is within the jurisdiction of the district director's office in conformity with the provisions of a copy of this letter_ruling should be attached to the partnership’s income_tax return for no opinion is expressed concerning any other provisions of the code or regulations that apply to the partnership this ruling is directed only to the partnership who sec_6110 provides that it may not be requested it used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting ey os garlic ezee by j charles strickland chief branch
